FILE COPY



                                   BILL OF COSTS

      TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                  No. 08-18-00181-CV

                        Steve Juen and CSDT America, Inc.

                                                v.

                                        Noe Rodriguez

     (No. 2016DCV2973 IN COUNTY COURT AT LAW NO 3 OF EL PASO COUNTY)


Type of Fee         Charges              Paid                   By
MOTION FEE                     $10.00    E-PAID                 MICHAEL C BYNANE
MOTION FEE                     $10.00    E-PAID                 MICHAEL C BYNANE
MOTION FEE                     $10.00    E-PAID                 VIRGINIA MUNOZ
MOTION FEE                     $10.00    E-PAID                 VIRGINIA MUNOZ
REPORTER'S RECORD             $194.75    UNKNOWN                MICHAEL C. BYNANE
CLERK'S RECORD                $193.00    UNKNOWN
FILING                        $205.00    PAID                   MICHAEL C. BYNANE

    Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

  Court costs in this cause shall be paid as per the Judgment issued by this Court.

         I, ELIZABETH G. FLORES, CLERK OF THE EIGHTH COURT OF APPEALS OF
  THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
  correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
  DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
  styled cause, as the same appears of record in this office.

                                           IN TESTIMONY WHEREOF, witness my hand
                                           and the Seal of the COURT OF APPEALS for
                                           the Eighth District of Texas, this March 11,
                                           2021.


                                           Elizabeth G. Flores, Clerk